Exhibit 10.1




PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (“Agreement”), is made effective as of May 23,
2018 (the “Effective Date”), by and between TIMBERLINE RESOURCES CORPORATION, a
Delaware corporation (“Purchaser”), with an address of 101 East Lakeside, Coeur
d’Alene, ID 83814, and AMERICAS GOLD EXPLORATION, INC., a Nevada corporation
(“Seller”), with an address of 8175 South Virginia St., Suite 850, PMB#348,
Reno, NV 89511.  Purchaser and Seller are referred to herein individually as a
“Party” and collectively as the “Parties.”




Recitals




WHEREAS, Seller is a party to that certain Exploration Earn-in and Joint Venture
Option Agreement, dated April 17, 2018 (the “Elder Creek JV Agreement”), among
McEwen Mining Inc., Nevada Pacific Gold (US) Inc. (collectively, the “MUX
Parties”), and Seller with respect to exploration and development on certain
properties in Lander and Humboldt Counties, Nevada more particularly described
on the map attached as Exhibit A-1 and with such claims listed on Exhibit A-2
attached hereto (collectively, the “Elder Creek Joint Venture”).




WHEREAS, Seller is the successor to the interest of Pathfinder Exploration
Corporation (“Pathfinder”) in that certain Mining Venture Agreement, dated April
1, 1995 (the “Paiute JV Agreement”, and collectively with the Elder Creek JV
Agreement, the “JV Agreements”), between LAC Minerals (USA), Inc. (“LAC”) and
Pathfinder, with respect to the exploration and development of certain
properties in Lander and Humboldt Counties, Nevada more particularly described
on Exhibit B attached hereto (the “Paiute Joint Venture”, and collectively with
the Elder Creek Joint Venture, the “Joint Ventures”).  Seller currently holds
participating interests in the Paiute Joint Venture of approximately 73.7%.




WHEREAS, Purchaser desires to purchase, and Seller desires to sell, all of
Seller’s interest in, to and under the JV Agreements and the Joint Ventures.




Agreement




NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the Parties agree as follows:




I.  PURCHASE AND SALE




1. Purchase.  Purchaser shall purchase from Seller, and Seller shall sell to
Purchaser, on the terms and conditions hereof, all of Seller’s right, title and
interest in, to and under (i) the Joint Ventures and the JV Agreements,
including all of its participating interests under the Paiute JV Agreement; and
(ii) the assets and liabilities held under the JV Agreements, whether held in
the name of the Joint Ventures, Seller or any counterparty to the Joint
Ventures, which include the properties and unpatented mining claims listed and
shown in Exhibit A-1, Exhibit A-2, and Exhibit B attached hereto (collectively,
the “Purchased Assets”).




2. Purchase Price.  The consideration to be delivered by Purchaser to Seller for
the purchase of the Purchased Assets (the “Consideration”) shall consist of
10,000,000 shares of common







1





--------------------------------------------------------------------------------

stock of the Purchaser (the “Consideration Shares”) and common stock purchase
warrants, each warrant with a term of 3 years commencing on the Effective Date,
to acquire up to 5,000,000 additional shares of common stock of the Purchaser at
an exercise price of $0.24 per share (the “Consideration Warrants”), in the form
set forth as Exhibit D.  In addition, Purchaser shall deliver to Seller, subject
to any required regulatory approval, an additional 5,000,000 common stock
purchase warrants with the same terms and in the same form as the Consideration
Warrants if and when the earlier of the following occurs: (i) Purchaser entering
into an arrangement with a funding partner for the advancement of the Elder
Creek Joint Venture or (ii) Purchaser having met the 2018 work commitment of
$500,000 set forth in Section 2.2(e)(i) of the Elder Creek JV Agreement (the
“Additional Consideration Warrants”).  The parties agree that the Consideration
Warrants and (if applicable) Additional Consideration Warrants will contain a
provision pursuant to which they may not be exercised to the extent that such
exercise would cause the holder to, legally or beneficially, directly or
indirectly, own or control 20% or more of the then-outstanding voting securities
of Purchaser.




II.  CLOSING




1. Closing.  The consummation of the transaction contemplated by this Agreement
(“Closing”) shall occur on the Effective Date, subject to any required
regulatory approvals, or as soon thereafter as reasonably possible following
satisfaction of the conditions set forth in Article V, or on such other date as
the Parties may mutually agree (the “Closing Date”).




2. Closing Deliverables.  Subject to the conditions set forth in this Agreement,
on the Closing Date,




a. Seller shall deliver to Purchaser: (i) a duly executed counterpart of the
Assignment and Assumption, Deed and Bill of Sale in the form of Exhibit C (the
“Assignment Agreement”), (ii) a duly executed FIRPTA certificate of Seller, for
purposes of satisfying Purchaser’s obligations under Section 1.1445-2 under the
Internal Revenue Code of 1986, and (iii) any other instruments of transfer
reasonably requested by Purchaser, at least two (2) business days prior to the
Closing, duly executed by Seller, including, without limitation, counterpart
forms of transfer and assignment required by any governmental authority.




b. Purchaser shall deliver to Seller: (i) the Consideration Shares, (ii) the
Consideration Warrants, and (iii) a duly executed counterpart of the Assignment
Agreement.   




3. Simultaneous Closing.  All actions taken at the Closing are to be part of a
simultaneous transaction, and no action is to be considered completed until all
actions necessary to be completed at the Closing have been completed.




4. Transfer Fees.  Purchaser shall pay all registration charges, transfer fees,
recording fees, and taxes properly payable on and in connection with the sale of
the Purchased Assets.




III.  REPRESENTATIONS AND WARRANTIES




1. Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser, as of the Effective Date and as of the Closing Date, that:






















2





--------------------------------------------------------------------------------

a. Seller is a company duly incorporated and validly subsisting and is in good
standing under the laws of the jurisdiction of its incorporation, with full
power and absolute authority and capacity to enter into this Agreement and to
carry out the transactions contemplated hereby.




b. Seller has duly obtained all authorizations for the execution, delivery and
performance of this Agreement.  This Agreement has been duly executed and
delivered by Seller and constitutes the valid and binding obligation of Seller,
enforceable in accordance with its terms, subject to applicable law.  Seller’s
execution, delivery and performance of this Agreement and the consummation of
the transactions herein contemplated shall not conflict with, or accelerate the
performance required by or result in any breach of any covenants or agreements
or constitute a default under, or result in the creation of any encumbrance,
lien or charge under the provisions of its organizational documents or any
indenture, agreement or other instrument whatsoever to which it is a party or by
which it is bound or to which it may be subject and will not contravene any
applicable law.  Seller represents and warrants that this Agreement constitutes
a legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as limited by laws of general application
affecting the rights of creditors.




c. The execution and delivery of this Agreement will not violate any order,
decree, statute, by-law, regulation, covenant or restriction applicable to
Seller or the Purchased Assets.




d. There is no litigation or administrative or governmental judgments,
proceedings or inquiries outstanding or pending or threatened against or
relating to the Purchased Assets, nor is there any basis for any such action,
proceeding or inquiry.




e. Seller is the sole legal and beneficial owner of (i) its interest in, to and
under the Elder Creek JV Agreement and the Elder Creek Joint Venture and (ii)
the interest of Pathfinder in, to and under the Paiute JV Agreement and the
Paiute Joint Venture.




f. The JV Agreements are in full force and effect, and there has been no
material breach or default under the JV Agreements by Seller or any other party
to the JV Agreements.




g. To the knowledge of Seller, all unpatented federal mining claims constituting
part of the Joint Ventures are valid and subsisting, and there are no adverse
claims or challenges to the title or ownership of such mining claims or with
respect to any leased or fee property constituting part of the Joint Ventures

h. Except as provided herein, there are no outstanding agreements or options to
acquire or purchase the Purchased Assets or any portion thereof or interest
therein.




i. All of Seller’s previous exploration and development activities on the
Purchased Assets have been conducted in a legal and lawful manner and in no way
breach any statute, by-law, regulation, covenant, restriction, plan or permit.
 All governmental licenses and permits required for Seller’s previous
exploration and development activities on the Purchased Assets, have been
obtained and are in good standing.




j. No surface activities have been conducted by Seller on the Purchased Assets
that have resulted in unreclaimed surface disturbances subject to reclamation
and rehabilitation obligations and that such surface activities, if any, have
been properly completed in compliance with all applicable






















3





--------------------------------------------------------------------------------

laws.  Seller has not received any notice of outstanding orders or directions
related to environmental matters requiring any work, repair, construction or
expenditures with respect to the Purchased Assets and the conduct of operations
thereto, and there is no basis on which such orders or directions could be made.




k. Prior to and on the Closing Date, there shall have been no material adverse
change or development with respect to the Joint Ventures or the Purchased
Assets.




l. Seller understands that the Consideration Shares, Consideration Warrants and
Additional Consideration Warrants and the common shares issuable upon exercise
of the Consideration Warrants and Additional Consideration Warrants
(collectively, the “Securities”) have not been registered under the U.S.
Securities Act or any applicable securities laws of any state of the United
States and may not be offered or sold absent such registration or an available
exemption from such registration requirements and the Securities have not been
approved or disapproved by the United States Securities and Exchange Commission
or any state securities agency.  Seller understands and agree that the
Securities are being offered and sold to Seller in reliance upon the exemption
provided under Section 4(a)(2) of the U.S. Securities Act, Rule 506(b) under the
U.S. Securities Act and pursuant to similar exemptions from any applicable
securities laws of any state of the United States.




m. Seller is not an underwriter and Seller is acquiring the Securities solely
for investment purposes for its own account and not with a view to, or for,
resale in connection with any distribution of securities within the meaning of
the U.S. Securities Act; and the Securities are not being purchased with a view
to or for the resale, distribution, subdivision or fractionalization thereof;
and the undersigned has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge to
any person the Securities, or any part thereof; and it understands that the
legal consequences of the foregoing representations and warranties to mean that
it must bear the economic risk of the investment for an indefinite period of
time because the Securities have not been registered under the U.S. Securities
Act, and, therefore, may be resold only if registered under the U.S. Securities
Act or if an exemption from such registration is available.




n. Seller is an “accredited investor” that satisfies one or more of the criteria
set forth in Rule 501(a) of Regulation D of the U.S. Securities Act.




o. Seller understands that Purchaser is under no obligation to register the
Securities or seek an exemption under the U.S. Securities Act or any applicable
state laws for the resale of the Securities, or to cause or permit the
Securities to be transferred in the absence of any such registration or
exemption, and understands that Seller must hold the Securities indefinitely
unless the Securities are subsequently registered under U.S. Securities Act and
applicable state securities laws or an exemption from registration requirements
is available.




p. Seller has not purchased the Securities as a result of any form of “general
solicitation” or “general advertising” (as such terms are used in Rule 502 (c)
under Regulation D of the U.S. Securities Act)  or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the U.S. Securities
Act.




q. Seller acknowledges that the Securities are “restricted securities,” as such
term is defined under Rule 144 of the U.S. Securities Act, and may not be
offered, sold, transferred,
















4





--------------------------------------------------------------------------------

pledged, or otherwise transferred, directly or indirectly, to any person in the
absence of registration under the U.S. Securities Act and in accordance with all
applicable securities laws of any state of the United States or an exemption
from such registration requirements and, at the request of Purchaser, an opinion
of counsel of recognized standing in form and substance reasonably satisfactory
to Purchaser that registration is not required.  Without limiting the generality
or application of any other covenants, representations, warranties and
acknowledgements of Seller respecting resale of the Securities, Seller will not
offer, sell or otherwise transfer any of such Securities directly or indirectly,
unless in accordance with the following legend, which Seller acknowledges the
certificates representing the Securities delivered pursuant to this Agreement
shall bear:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) PURSUANT TO REGISTRATION OF SUCH SECURITIES IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE
COMPANY AN OPINION OF COUNSEL, OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF
EXEMPTION, REASONABLY SATISFACTORY TO TIMBERLINE.”   

 

Provided however that if the certificates representing the Securities have been
held for a period of at least six months and if Rule 144 under the U.S.
Securities Act is available (there being no representations by Purchaser that
Rule 144 is available), then the undersigned may make sales of the Securities
only under the terms and conditions prescribed by Rule 144 of the U.S.
Securities Act and the above legend may be removed upon delivery to Purchaser
and its transfer agent of an opinion of counsel of recognized standing in form
and substance reasonably satisfactory to Purchaser and its transfer agent to the
effect that such legend is no longer required under the U.S. Securities Act.

 

r. Seller acknowledges that the Consideration Warrants and the Additional
Consideration Warrants may not be exercised in the United States or by or on
behalf of any person in the United States unless the Consideration Warrants, the
Additional Consideration Warrants and the underlying shares of common stock have
been registered under the U.S. Securities Act and any applicable securities laws
of any state of the United States or there is an available exemption from such
registration requirements and the Seller had provided to the Purchaser and its
transfer agent such documentation as the Purchaser and its transfer agent may
request in relation to such exemption,

























4





--------------------------------------------------------------------------------

including, but not limited to an opinion of counsel of recognized standing in
form and substance satisfactory to Purchaser and its transfer agent to such
effect.




s. Seller consents to Purchaser making a notation on its records or giving
instruction to the registrar and transfer agent of Purchaser in order to
implement the restrictions on transfer set forth and described herein.




2. Purchaser’s Representations and Warranties.  Purchaser represents and
warrants to Seller, as of the Effective Date and as of the Closing Date, that:




a. Purchaser is a company duly incorporated and validly subsisting and is in
good standing under the laws of the jurisdiction of its incorporation, with full
power and absolute authority and capacity to enter into this Agreement and to
carry out the transactions contemplated hereby.




b. Purchaser has duly obtained all authorizations for the execution, delivery
and performance of this Agreement.  This Agreement has been duly executed and
delivered by Purchaser and constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, subject to applicable law.
 Purchaser’s execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated shall not conflict with, or
accelerate the performance required by or result in any breach of any covenants
or agreements or constitute a default under, or result in the creation of any
encumbrance, lien or charge under the provisions of its organizational documents
or any indenture, agreement or other instrument whatsoever to which it is a
party or by which it is bound or to which it may be subject and will not
contravene any applicable law.  Purchaser represents and warrants that this
Agreement constitutes a legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms, except as limited by
laws of general application affecting the rights of creditors.




c. The execution and delivery of this Agreement will not violate any order,
decree, statute, by-law, regulation, covenant or restriction applicable to
Purchaser.




d. There are no judgments against Purchaser or any of its subsidiaries, if any,
which are unsatisfied, nor is Purchaser or any of its subsidiaries, if any,
subject to any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental body.




e. Upon issuance pursuant to the terms of this Agreement, the Consideration
Shares and, upon due exercise pursuant to the terms of the Consideration
Warrants or the Additional Consideration Warrants and payment of the exercise
price pursuant thereto, the common shares issuable upon exercise of the
Consideration Warrants and Additional Consideration Warrants will be duly
authorized, validly issues, fully-paid and non-assessable securities of
Purchaser.




f. The Consideration Warrants and Additional Consideration Warrants have been
duly authorized by all necessary corporate action of Purchaser and constitute a
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with their terms, except as limited by laws of general application
affecting the rights of creditors.



















5








--------------------------------------------------------------------------------

g. Purchaser has reserved sufficient shares under its authorized share capital
to satisfy its obligations upon the exercise of the Consideration Warrants and
Additional Consideration Warrants.




h. Neither Purchaser nor any of its affiliates, nor any person acting on their
behalf has engaged in or will engage in any form of “general solicitation” or
“general advertising” (as such terms are used in Rule 502 (c) under Regulation D
of the U.S. Securities Act) in the United States with respect to offers or sales
of the Securities.




i. Purchaser hereby agrees to use its reasonable best efforts to obtain from the
TSX Venture Exchange additional listing approval of the Consideration Shares and
the shares issuable upon exercise of the Consideration Warrants and the
Additional Consideration Warrants on or before the Closing Date.




3. Application.  The representations and warranties of the Parties shall be true
on the date hereof and as of the Closing, and shall survive for a period of one
year after the Closing.




IV.  AGREEMENTS




1. Assumption.  From and after the Closing, Purchaser expressly assumes all
duties, obligations, rights, liabilities and contingencies under, in and
relating to the JV Agreements, the Joint Ventures and the Purchased Assets
however and whenever arising.




2. Release.  Purchaser, its officers, directors, representatives, employees,
agents, contractors, affiliates, parents and subsidiaries (“Purchaser Group”)
hereby fully and forever release Seller and its officers, directors,
representatives, employees, agents, contractors, affiliates, parents and
subsidiaries (“Seller Group”) from any and all claims, of any type whatsoever,
past, present or future, known or unknown arising out of or relating to the JV
Agreements, the Joint Ventures or the Purchased Assets.  Effective from and
after the Closing, Purchaser shall be solely responsible for all reclamation,
bonding, environmental and other liabilities previously attributable to Seller
with respect to the JV Agreements, the Joint Ventures and the Purchased Assets.




3. Indemnification.  Purchaser shall indemnify and hold harmless Seller from any
and all claims, demands, suits, losses, expenses (including reasonable
attorneys’ fees), damages and injuries (including death) to persons and property
whatsoever that may result from or arise out of (i) a breach of this Agreement,
(ii) the ownership or the operations conducted on or for the benefit of the
Purchased Assets by Purchaser Group or (iii) reclamation, bonding, environmental
and other liabilities with respect to the Purchased Assets.




4. Condition of Mining Properties.  Purchaser hereby acknowledges that it has
made its own independent inspection and investigation of the Purchased Assets
and all matters concerning the Purchased Assets which it deems material to its
purchase, ownership and use of the Purchased Assets.  Purchaser is acquiring the
Purchased Assets AS IS AND WITH ALL FAULTS.  Purchaser acknowledges that Seller
makes no representations or warranties except as expressly set forth in this
Agreement.  Without limiting the foregoing, Seller makes no representation or
warranty, implied or express, concerning the existence, quantity, quality,
mineability, or merchantability of the minerals within or underlying the mining
properties included in the Purchased Assets and Purchaser acknowledges and
agrees that no representations, statements or warranties, express or implied,
have



















6








--------------------------------------------------------------------------------

been made by or on behalf of Seller regarding the value, physical or
environmental condition, use,  merchantability, fitness for a particular
purpose, freedom from defects, or encumbrances on, the mining properties
included in the Purchased Assets.




5. Satisfaction of Conditions.  Seller shall use its best efforts to cause the
closing conditions set forth in Section V.2 to be satisfied as soon as
reasonably practicable and, in any event, prior to the Closing Date.  Purchaser
shall use its best efforts to cause the closing conditions set forth in Section
V.1 to be satisfied as soon as reasonably practicable and, in any event, prior
to Closing Date.




6. Preemptive Right.  Within three (3) business days following the Effective
Date, Seller shall deliver to LAC a notice of the proposed sale of the Paiute JV
Agreement in accordance with Section 15.3 of the Paiute JV Agreement.




7. Right of First Offer.  As soon as practicable after the Effective Date, but
in no event later than five (5) business days following the Effective Date,
Seller shall deliver to the MUX Parties a notice of intent to sell Seller’s
interest in the Elder Creek Joint Venture and the Elder Creek JV Agreement in
accordance with Section 7.2 of the Elder Creek JV Agreement, noting the terms on
which Seller intends to sell its interest.




V.  CONDITIONS




1. Conditions to the Seller’s Obligations.  The obligation of Seller to take the
actions required to be taken by it at the Closing is subject to the satisfaction
or waiver, in Seller’s sole discretion, of each of the following conditions at
or prior to the Closing: (i) the representations and warranties of Purchaser set
forth in Section III.2 shall be true and correct in all material respects; (ii)
Purchaser shall have performed and complied with its agreements contained in
this Agreement in all material respects, including the payment of the
Consideration at Closing; (iii) if required by the laws and regulations
applicable to Seller in relation to the sale of the Purchased Assets, Seller
shall have received a fairness opinion in form and substance acceptable to
Seller confirming the fairness of the Consideration to be received by Seller;
(iv) no law, regulation or order of any governmental authority shall prohibit
the Closing; (v) Seller shall have received all required regulatory, stock
exchange, creditor, court and third-party approvals, consents, permits, waivers,
exemptions and orders to consummate the transactions contemplated by this
Agreement, including, but not limited to, receiving the consent of the MUX
Parties to assign the Elder Creek JV Agreement pursuant to Section 5.11 of the
Elder Creek JV Agreement; (vi) the MUX Parties shall have waived their right of
first offer under Section 7.2 of the Elder Creek JV Agreement or the time for
the MUX Parties to exercise their right of first offer under Section 7.2 of the
Elder Creek JV Agreement shall have expired without the MUX Parties exercising
their right of first offer; (vii) LAC shall have waived its preemptive right
under Section 15.3 of the Paiute JV Agreement or the time provided for LAC to
exercise its preemptive right under Section 15.3 of the Paiute JV Agreement
shall have expired without LAC exercising its preemptive right.




2. Conditions to the Purchaser’s Obligations.  The obligation of Purchaser to
take the actions required to be taken by them at the Closing is subject to the
satisfaction or waiver, in Purchaser’s sole discretion, of each of the following
conditions at or prior to the Closing:  (i) the representations and warranties
of Seller set forth in Section III.1 shall be true and correct in all material
respects; (ii) Seller shall have performed and complied with their agreements
contained in this



















7








--------------------------------------------------------------------------------

Agreement in all material respects; (iii) Purchaser shall be satisfied, in its
sole discretion, with the results of its due diligence review of the Joint
Ventures and the Purchased Assets; (iv) no law, regulation or order of any
governmental authority shall prohibit the Closing; (v) Purchaser shall have
received all required regulatory, stock exchange, creditor, court and
third-party approvals, consents, permits, waivers, exemptions and orders to
complete the transactions contemplated by this Agreement; and (vi) the MUX
Parties shall have waived their right of first offer under Section 7.2 of the
Elder Creek JV Agreement or the time for the MUX Parties to exercise their right
of first offer under Section 7.2 of the Elder Creek JV Agreement shall have
expired without the MUX Parties exercising their right of first offer; and
(viii) LAC shall have waived its preemptive right under Section 15.3 of the
Paiute JV Agreement or the time provided for LAC to exercise its preemptive
right under Section 15.3 of the Paiute JV Agreement shall have expired without
LAC exercising its preemptive right.




VI. POST-CLOSING MATTERS




1.   Following the Closing Date, Purchaser and Don McDowell will use their
commercially reasonable efforts to negotiate in good faith a consulting
engagement with Mr. McDowell as a Vice President of Purchaser.




2.  Following the Closing Date, Purchaser’s Board of Directors will, by action
of the Board, expand the Board of Directors of Purchaser from four (4) directors
to six (6) directors, with the two additional directors to be nominated by
Seller, provided that, any such nominated director must meet the requirements of
the TSX Venture Exchange and not be the subject of any legal proceedings in the
past ten years relating to any matters in bankruptcy, insolvency, criminal
proceedings (other than traffic and other minor offenses) or being subject to
any of the items set forth under Item 401(f) of Regulation S-K as adopted by the
U.S. Securities and Exchange Commission.




VII.  TERMINATION




1.  This Agreement may be terminated prior to the Closing by Seller if (i)
Purchaser is in material breach of its obligations under this Agreement and such
breach continues uncured for ten (10) days after Seller provides Purchaser with
written notice thereof; (ii) the Closing has not occurred on or before the date
that is ninety days after the Effective Date; (iii) the MUX Parties exercise
their right of first offer to purchase Seller’s interest in the Elder Creek
Joint Venture and the Elder Creek JV Agreement in accordance with Section 7.2 of
the Elder Creek JV Agreement; or (iv) LAC exercises its preemptive right to
purchase Seller’s interest in the Paiute Joint Venture and the Paiute JV
Agreement in accordance with Section 15.3 of the Paiute JV Agreement.
 Notwithstanding the foregoing, Seller shall not be entitled to terminate this
Agreement pursuant to this Section VII.1 if Seller’s failure to comply fully
with its obligations under this Agreement has prevented the Closing.




2. This Agreement may be terminated prior to the Closing by Purchaser if (i)
Seller is in material breach of its obligations under this Agreement and such
breach continues uncured for ten (10) days after Purchaser provides Seller with
written notice thereof; or (ii) the Closing has not occurred on or before the
date that is ninety days after the Effective Date; (iii) the MUX Parties
exercise their right of first offer to purchase Seller’s interest in the Elder
Creek Joint Venture and the Elder Creek JV Agreement in accordance with Section
7.2 of the Elder Creek JV Agreement; or (iv) LAC exercises its preemptive right
to purchase Seller’s interest in the Paiute Joint Venture and the Paiute JV
Agreement in accordance with Section 15.3 of the Paiute JV Agreement.
 Notwithstanding the foregoing,



















8








--------------------------------------------------------------------------------

Purchaser shall not be entitled to terminate this Agreement pursuant to this
Section VII.2 if Purchaser’s failure to comply fully with its obligations under
this Agreement has prevented the Closing.




VIII.  NOTICE




1. Notices.  All notices and other communications to a Party shall be in writing
and shall be sufficiently given if (i) delivered in person, (ii) sent by
electronic communications, with confirmation sent by overnight courier, or (iii)
sent by overnight courier.  All notices shall be effective and shall be deemed
delivered (i) if by personal delivery, on the date of delivery, (ii) if by
electronic communication, on the date of receipt of the electronic
communication, and (iii) if by overnight courier, on the date of sending.  Until
a change of address is communicated as indicated above, all notices shall be
addressed as follows:




To Purchaser:

Timberline Resources Corporation 101 East Lakeside

Coeur d’Alene, ID 83814 Attention: Steven A. Osterberg Email:
osterberg@timberline-resources.com

 

To Seller:

Americas Gold Exploration, Inc.

8175 South Virginia St.

Suite 850, PMB#348

Reno, NV 89511

Attention: Don McDowell

Email: mcdreamer1@aol.com




2. Change of Address.  Any Party may give notice in writing of any change of its
address. The address provided in said notice shall thereafter be deemed to be
the address of the Party for the giving of notice hereunder.







IX.  MISCELLANEOUS




1. Governing Law; Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the United States of America and the
State of Nevada.  The Parties hereby consent to the non-exclusive personal
jurisdiction of the state and federal courts located in the state of Nevada in
connection with any controversy related to this Agreement and waive any argument
that venue in any such forum is not convenient.  THE PARTIES WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.




2. Assignments.  No Party may assign or transfer this Agreement or the benefits,
rights, duties or obligations of such Party hereunder without the prior written
consent of the other Parties, which consent shall not be unreasonably withheld.




3. Survival.  The provisions of Sections II.4, IV.1, IV.2, IV.3 and IV.4
Articles VII, VIII and IX shall survive the Closing and the consummation of the
transactions contemplated herein.




4. Entire Agreement.  This Agreement embodies the entire agreement and
understanding among the Parties hereto and supersedes all prior agreements and
undertakings, whether oral or written, relative to the subject matter hereof.



















9








--------------------------------------------------------------------------------

5. Binding.  This Agreement shall inure to the benefit of and be binding upon
the Parties hereto and their respective successors, permitted assigns, heirs,
administrators and legal representatives.




6. Unenforceability of Provisions.  If any one or more of the provisions
contained herein should be held to be invalid, unenforceable or illegal in any
respect in any jurisdiction, the validity, legality and enforceability of such
provision shall not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.




7. Counterparts.  This Agreement may be executed in counterparts which may be
delivered by facsimile or e-mail transmission. Each executed counterpart shall
be deemed to be an original and all such counterparts when read together
constitute one and the same instrument.




8. Third Party Beneficiaries.  This Agreement is exclusively for the benefit of
the Parties and this Agreement shall not be deemed to confer upon or given to
any other third party any remedy, claim, liability, reimbursement or other
right.




9. Further Assurances.  At the request of any Party, the Parties shall take such
reasonable actions, and execute and deliver any further instruments, agreements,
documents or other papers reasonably requested by any Party to effect the
purposes of this Agreement and the transactions contemplated hereby.


































(Intentionally Left Blank)















































10








--------------------------------------------------------------------------------

[ex1012.gif] [ex1012.gif]





--------------------------------------------------------------------------------







EXHIBIT A-1

TO

PURCHASE AND SALE AGREEMENT




Elder Creek Joint Venture Map







[See attached]

















--------------------------------------------------------------------------------







[ex1013.jpg] [ex1013.jpg]





--------------------------------------------------------------------------------




EXHIBIT A-1

TO

PURCHASE AND SALE AGREEMENT




Elder Creek Joint Venture Mining Claims




[ex1014.jpg] [ex1014.jpg]




Exhibit A-2 – Page 1








--------------------------------------------------------------------------------

[ex1015.jpg] [ex1015.jpg]




Exhibit A-2 – Page 2








--------------------------------------------------------------------------------

[ex1016.jpg] [ex1016.jpg]




Exhibit A-2 – Page 3








--------------------------------------------------------------------------------

[ex1017.jpg] [ex1017.jpg]




Exhibit A-2 – Page 4








--------------------------------------------------------------------------------

[ex1018.jpg] [ex1018.jpg]




Exhibit A-2 – Page 5








--------------------------------------------------------------------------------

[ex1019.jpg] [ex1019.jpg]




Exhibit A-2 – Page 6








--------------------------------------------------------------------------------

[ex10110.jpg] [ex10110.jpg]




Exhibit A-2 – Page 7








--------------------------------------------------------------------------------

[ex10111.jpg] [ex10111.jpg]




Exhibit A-2 – Page 8








--------------------------------------------------------------------------------

[ex10112.jpg] [ex10112.jpg]




Exhibit A-2 – Page 9








--------------------------------------------------------------------------------

[ex10113.jpg] [ex10113.jpg]




Exhibit A-2 – Page 10








--------------------------------------------------------------------------------

[ex10114.jpg] [ex10114.jpg]




Exhibit A-2 – Page 11








--------------------------------------------------------------------------------

[ex10115.jpg] [ex10115.jpg]




Exhibit A-2 – Page 12








--------------------------------------------------------------------------------

[ex10116.jpg] [ex10116.jpg]


























































Exhibit A-2 – Page 13











--------------------------------------------------------------------------------

EXHIBIT B

TO

PURCHASE AND SALE AGREEMENT




Paiute Joint Venture Mining Claims and Lands




The following unpatented load mining claims situated in Humboldt and Lander
Counties, Nevada:




[ex10118.gif] [ex10118.gif]







Exhibit B – Page 1








--------------------------------------------------------------------------------




[ex10120.gif] [ex10120.gif]

Exhibit B – Page 2





--------------------------------------------------------------------------------







[ex10122.gif] [ex10122.gif]













Exhibit B – Page 3























--------------------------------------------------------------------------------




EXHIBIT C

TO PURCHASE AND SALE AGREEMENT




Assignment Agreement




[See attached]








--------------------------------------------------------------------------------







EXHIBIT D

TO PURCHASE AND SALE AGREEMENT




FORM OF WARRANT




[See attached]











--------------------------------------------------------------------------------







EXHIBIT D – FORM OF WARRANT




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
 THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE
WITH THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING
THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER
EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.

 

THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
 THIS WARRANT MAY NOT BE EXERCISED UNLESS THE WARRANT AND THE UNDERLYING
SECURITIES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE
SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE

 

TIMBERLINE RESOURCES CORPORATION




SERIES E WARRANTS  TO PURCHASE SHARES

OF COMMON STOCK OF

TIMBERLINE RESOURCES CORPORATION




CERTIFICATE NO.: u

 

uShares of Common Stock

u, 2018

 (“Issue Date”)


































D-2




















--------------------------------------------------------------------------------




FOR VALUE RECEIVED, TIMBERLINE RESOURCES CORPORATION, a Delaware corporation
(the "Company"), hereby certifies that u, its successor or permitted assigns
(the "Holder"), is entitled, subject to the provisions of this Series E Warrant,
to purchase from the Company, at the times specified herein, u fully paid and
non-assessable shares of Common Stock of the Company, par value $0.001 per share
(the "Common Stock"), at a purchase price per share equal to the Exercise Price
(as hereinafter defined).




X.1. DEFINITIONS.  (A)  THE FOLLOWING TERMS, AS USED HEREIN, HAVE THE FOLLOWING
MEANINGS:




"Affiliate" shall have the meaning given to such term in Rule 12b-2 promulgated
under the Securities and Exchange Act of 1934, as amended.




"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in the City of Coeur d’Alene, Idaho are authorized by law to
close.




"Common Stock" means the Common Stock, par value $0.001 per share, of the
Company.




"Duly Endorsed" means duly endorsed in blank by the Person or Persons in whose
name a stock certificate is registered or accompanied by a duly executed stock
assignment separate from the certificate with the signature(s) thereon
guaranteed by a commercial bank or trust company or a member of a national
securities exchange or of the National Association of Securities Dealers, Inc.




“Exercise Date” means the date a Warrant Certificate and Warrant Exercise
Subscription Form are delivered to the Company in the manner provided in Section
10 below.




"Exercise Price" means US$u per share until the Expiration Date.




"Expiration Date" means 5:00 p.m. pacific time (Coeur d’Alene, Idaho) on u,
2021; provided that if such date shall in the City of Coeur d’Alene, Idaho be a
holiday or a day on which banks are authorized to close, then 5:00 p.m. on the
next following day which in the City of Coeur d’Alene, Idaho is not a holiday or
a day on which banks are authorized to close.




"Initial Warrant Exercise Date" means the date hereof.




"Person" means an individual, partnership, corporation, trust, joint stock
company, association, joint venture, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.




“Principal Market” means the OTCQB or the primary securities exchanges or market
on which such security may at the time be listed or quoted for trading.




"Warrant Shares" means the shares of Common Stock deliverable upon exercise of
this Warrant, as adjusted from time to time.



















D-3





--------------------------------------------------------------------------------

XI.

XII.2. EXERCISE OF WARRANT.




1.  




2.  (a) The Holder is entitled to exercise this Warrant in whole or in part at
any time on or after the Initial Warrant Exercise Date until the Expiration
Date.  To exercise this Warrant, the Holder shall deliver to the Company this
Warrant Certificate, including the Warrant Exercise Subscription Form forming a
part hereof duly executed by the Holder, together with payment of the applicable
Exercise Price.  Upon such delivery and payment, the Holder shall be deemed to
be the holder of record of the Warrant Shares subject to such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder.  No fractional shares will be issued.




3.  




4.  (b) The Exercise Price may be paid to the Company in cash or by certified or
official bank check or bank cashier's check payable to the order of the Company,
or by wire transfer or by any combination of cash, check or wire transfer.

 

5.  (c) If the Holder exercises this Warrant in part, this Warrant Certificate
shall be surrendered by the Holder to the Company and a new Warrant Certificate
of the same tenor and for the unexercised number of Warrant Shares shall be
executed by the Company.  The Company shall register the new Warrant Certificate
in the name of the Holder or in such name or names of its transferee pursuant to
paragraph 6 hereof as may be directed in writing by the Holder and deliver the
new Warrant Certificate to the Person or Persons entitled to receive the same.




6.  




7.  (d) Upon surrender of this Warrant Certificate in conformity with the
foregoing provisions, the Company shall transfer to the Holder of this Warrant
Certificate appropriate evidence of ownership of the shares of Common Stock or
other securities or property to which the Holder is entitled, registered or
otherwise placed in, or payable to the order of, the name or names of the Holder
or such transferee as may be directed in writing by the Holder, and shall
deliver such evidence of ownership and any other securities or property to the
Person or Persons entitled to receive the same.   




8.  




9.  (e) In no event may the Holder exercise these Warrants in whole or in part
unless the Holder is an “accredited investor” as defined in Regulation D under
the Securities Act of 1933, as amended (the “U.S. Securities Act”).  

 




3. Exercise Restrictions.  Notwithstanding any other provision hereof, no Holder
shall exercise these Warrants, if as a result of such conversion the holder
would then become a “ten percent beneficial owner” (as defined in Rule 16a-2
under the Securities Exchange Act of 1934, as amended) of Common Stock.  For
greater certainty, the Warrants shall not be exercisable by the Holder or
redeemed by the Company, if, after giving effect to such exercise, the holder of
such securities, together with its affiliates, would in aggregate beneficially
own, or exercise control or direction over that number of voting securities of
the Company which is 9.99% or greater of the total issued and outstanding voting
securities of the Company, immediately after giving effect to such exercise;
provided, however, that upon a holder of these Warrants providing the Company
with a Waiver Notice that such holder would like to waive the provisions of this
paragraph 3 with regard to any or all shares of Common Stock













D-4





--------------------------------------------------------------------------------

issuable upon exercise of these Warrants, this paragraph 3 shall be of no force
or effect with regard to those shares of Common Stock referenced in the Waiver
Notice; provided, further, that this provision shall be of no further force or
effect during the sixty-one (61) days immediately preceding the expiration of
the term of these Warrants.

 

4. Restrictive Legend.  Certificates representing shares of Common Stock issued
pursuant to this Warrant shall bear a legend substantially in the form of the
legend set forth on the first page of this Warrant Certificate to the extent
that and for so long as such legend is required pursuant to applicable law.

 

6. Covenants of the Company.

 

(a) The Company hereby agrees that at all times there shall be reserved for
issuance and delivery upon exercise of this Warrant such number of its
authorized but unissued shares of Common Stock or other securities of the
Company from time to time issuable upon exercise of this Warrant as will be
sufficient to permit the exercise in full of this Warrant.  All such shares
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid and non-assessable, free and clear of all liens, security
interests, charges and other encumbrances or restrictions on sale and free and
clear of all preemptive rights.

 

(b) The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of Holder against impairment.
 Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

(c) Before taking any action which would cause an adjustment reducing the
current Exercise Price below the then par value, if any, of the shares of Common
Stock issuable upon exercise of the Warrants, the Company shall take any
corporate action which may be necessary in order that the Company may validly
and legally issue fully paid and non-assessable shares of such Common Stock at
such adjusted Exercise Price.

 

(d) Before taking any action which would result in an adjustment in the number
of shares of Common Stock for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(e) The Company covenants that during the period the Warrant is outstanding, it
will use its best efforts to comply with any and all reporting obligations under
the Securities Exchange Act of 1934, as amended.

 

(f) The Company will take all such reasonable action as may be necessary (i) to
maintain a Principal Market for its Common Shares in the United States and (ii)
to assure that such Warrant Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Principal Market upon which the Common Stock may be listed.

 

(g) The Company shall preserve and maintain its corporate existence and all
licenses and permits that are material to the proper conduct of its business.

 

(h) The Company will not close its shareholder books or records in any manner
which prevents the timely exercise of this Warrant.

 

7. Exchange, Transfer or Assignment of Warrant; Registration.

 



















D-5





--------------------------------------------------------------------------------

(a) Each taker and holder of this Warrant Certificate by taking or holding the
same, consents and agrees that the registered holder hereof may be treated by
the Company and all other persons dealing with this Warrant Certificate as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented hereby.

 

(b) The Holder agrees that this Warrant is non-transferrable.

 

8. Anti-Dilution Provisions.  The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Warrant shall
be subject to adjustment from time to time upon the happening of certain events
as follows:

 

(a) In case the Company shall (i) declare a dividend or make a distribution on
its outstanding shares of Common Stock in shares of Common Stock, (ii) subdivide
or reclassify its outstanding shares of Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding shares of Common Stock
into a smaller number of shares, the number of Warrant Shares shall be
proportionately adjusted to reflect such dividend, distribution, subdivision,
reclassification or combination. For example, if the Company declares a 2 for 1
stock split and the number of Warrant Shares immediately prior to such event was
200,000, the number of Warrant Shares immediately after such event would be
400,000.  Such adjustment shall be made successively whenever any event listed
above shall occur.   




(b) Whenever the number of Warrant Shares is adjusted pursuant to Subsection (a)
above, the Exercise Price shall simultaneously be adjusted by multiplying the
Exercise Price immediately prior to such event by the number of Warrant Shares
immediately prior to such event and dividing the product so obtained by the
number of Warrant Shares, as adjusted. If an Exercise Price has not yet been
established, an adjustment thereof shall be deferred until one is established
pursuant to the terms of this Warrant.

  









































































D-6





--------------------------------------------------------------------------------

(c) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least five percent (5%) in such
price; provided, however, that any adjustments which by reason of this
Subsection (c) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section 7 shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be.




(d) Whenever the Exercise Price is adjusted, as herein provided, the Company
shall promptly cause a notice setting forth the adjusted Exercise Price and
adjusted number of Shares issuable upon exercise of each Warrant to be mailed to
the Holder.  The Company may retain a firm of independent certified public
accountants selected by the Board of Directors (who may be the regular
accountants employed by the Company) to make any computation required by this
Section 7, and a certificate signed by such firm shall be conclusive evidence of
the correctness of such adjustment.




(e) In the event that at any time, as a result of an adjustment made pursuant to
Subsection (a) above, the Holder of this Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsection (a), above.




(f) Irrespective of any adjustments in the Exercise Price or the number or kind
of shares purchasable upon exercise of this Warrant, Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in this Warrant.




(g) In case at any time or from time to time conditions arise by reasons of
action taken by the Company, which in the reasonable opinion of its Board of
Directors, are not adequately covered by the provisions of Section 7 hereof, and
which might materially and adversely affect the exercise rights of the Holder
hereof, the Board of Directors shall appoint a firm of independent certified
public accountants, which may be the firm regularly retained by the Company,
which will give their opinion upon the adjustment, if any, on a basis consistent
with the standards established in the other provisions of Section 7 necessary
with respect to the Exercise Price then in effect and the number of shares of
Common Stock for which the Warrant is exercisable, so as to preserve, without
dilution, the exercise rights of the Holder.  Upon receipt of such opinion, the
Board of Directors shall forthwith make the adjustments described therein.




9. Loss or Destruction of Warrant.  Upon receipt by the Company of evidence
satisfactory to it (in the exercise of its reasonable discretion) of the loss,
theft, destruction or mutilation of this Warrant Certificate, and (in the case
of loss, theft or destruction) of reasonably satisfactory indemnification, and
upon surrender and cancellation of this Warrant Certificate, if mutilated, the
Company shall execute and deliver a new Warrant Certificate of like tenor and
date.

  


























































D-7





--------------------------------------------------------------------------------

10. Notices.  Any notice, demand or delivery authorized by this Warrant
Certificate shall be in writing and shall be given to the Holder or the Company,
as the case may be, at its address (or telecopier number) set forth below, or
such other address (or telecopier number) as shall have been furnished to the
party giving or making such notice, demand or delivery:

 

If to the Company:

TIMBERLINE RESOURCES CORPORATION

101 East Lakeside Avenue

Coeur d’Alene, ID  83814

Attn:  Steven Osterberg, CEO

Fax:  208-664-4860

 

With a copy to:

Dorsey & Whitney LLP

1400 Wewatta Street

Suite 400

Denver, CO 80202-5549

Fax: 303-629-3450

Attention:  Jason K. Brenkert, Esq.

 

If to the Holder:  at the address set forth on the last page of this Warrant.

 

Each such notice, demand or delivery shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the intended recipient confirms the receipt of such telecopy or (ii)
if given by any other means, when received at the address specified herein.   




11. Rights of the Holder.  Prior to the exercise of any Warrant, the Holder
shall not, by virtue hereof, be entitled to any rights of a shareholder of the
Company, including, without limitation, the right to vote, to receive dividends
or other distributions, to exercise any preemptive right or any notice of any
proceedings of the Company except as may be specifically provided for herein.




12. GOVERNING LAW.  THIS WARRANT CERTIFICATE AND ALL RIGHTS ARISING HEREUNDER
SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF DELAWARE, AND THE PERFORMANCE THEREOF SHALL BE GOVERNED AND ENFORCED IN
ACCORDANCE WITH SUCH LAWS.




13. Amendments; Waivers.  Any provision of this Warrant Certificate may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Holder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.




14. Company Reorganization.  In the event of any sale of substantially all the
assets of the Company or any reorganization, reclassification, merger or
consolidation of the Company where the Company is not the surviving entity, then
as a condition to the Company entering into such transaction, the entity
acquiring such assets or the surviving entity, as the case may be, shall agree
to assume the Company's obligations hereunder.




























************

  













D-8





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of u, 2018




TIMBERLINE RESOURCES CORPORATION




By:  ____________________________

 

Name:  Steven A. Osterberg

 

Title:  President & Chief Executive Officer

 

HOLDER:

 

u

(Name and address)

































































































D-9





--------------------------------------------------------------------------------

WARRANT EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of the Warrant

after delivery of Warrant Exercise Notice)

 

To: TIMBERLINE RESOURCES CORPORATION




The undersigned irrevocably exercises the Series E Warrant for the purchase of
_______________ shares (the "Shares") of Common Stock, par value $0.001 per
share, of TIMBERLINE RESOURCES CORPORATION (the "Company") at US$______________
per Share (the Exercise Price currently in effect pursuant to the Warrant).




The undersigned herewith makes payment of US$_____________ (such payment being
made in cash or by certified or official bank or bank cashier's check payable to
the order of the Company or by any permitted combination of such cash or check),
all on the terms and conditions specified in the within Warrant Certificate,
surrenders this Warrant Certificate and all right, title and interest therein to
the Company and directs that the Shares deliverable upon the exercise of this
Warrant be registered or placed in the name and at the address specified below
and delivered thereto.




The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended (the “U.S. Securities Act”), and is
exercising these Warrants in a transaction that does not require registration
under the U.S. Securities Act and has provided herewith a certification of its
status as an accredited investor by delivery of a  Certification substantially
in the form of the attached as Exhibit A to the Subscription Agreement pursuant
to which the Series E Warrants were offered and sold.

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of  




Exercise: _________________________




Check this box, if applicable:

o

The undersigned hereby represents that it has either sold the common stock to be
issued hereunder or intends to sell such common stock within five (5) business
days of receipt of such common stock in compliance with the Plan of Distribution
set forth in the Registration Statement file under the U.S. Securities Act in
respect to such common stock and in compliance with the applicable securities
law.  The undersigned hereby requests that the share certificate representing
the common stock be issued without a restrictive legend.

 

Date:  _____________________________

 

_________________________________

(Signature of Owner)

_________________________________

(Street Address)

_________________________________

(City)   (State) (Zip Code)
















D-10





--------------------------------------------------------------------------------

Securities and/or check to be issued to:
      _______________________________________

 

Please insert social security or identifying number:
     _______________________________

 

Name:           _______________________________________________________________

 

Street Address:
         _________________________________________________________

 

City, State and Zip Code:
        _________________________________________________

 

Any unexercised portion of the Warrant evidenced by the within Warrant
Certificate to be issued to:   _____________




________________________________________________________________________________




Please insert social security or identifying number:
     _______________________________

 

Name:           _______________________________________________________________

 

Street Address:
         _________________________________________________________

 

City, State and Zip Code:
        _________________________________________________

 

 

 

 






































































D-11



























